DETAILED ACTION

This office action is a response to the amendment filed on 12/14/2021. Claims 1-20 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and terminal disclaimer filed on 12/14/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on claims.
Claimed invention is directed to a method for receiving a reference signal from a user equipment (UE) device and generating channel state information (CSI) in a delay Doppler domain based on the reference signal; where the CSI comprises a channel response matrix. An uplink and downlink frequency difference is applied to the channel response matrix to reflect a Doppler difference and an array response related to the channel response matrix is adjusted based on the frequency difference. 
Prior art reference Olsson discloses that a radio node determines quality of forward link channel based on the received reference signal and also determines precoders of ranks based on the reference signal. The CSI may be translated by the radio node to a downlink carrier by averaging uplink CSI and then compensating for the change incurred by antenna spacing relative the carrier wavelength between 
Prior art reference Gao discloses method for per beam synchronization where channel delay and Doppler frequency spreads are reduced. Base station processes the pilot signals received from user terminals to estimate uplink CSI and covariance matrix. 
Prior art Nammi discloses that the reference signals can be used by the UE for channel estimation and to acquire CSI. The CSI reference signals may be configured based on UE Doppler metric and a Doppler metric may be calculated for each UE.
However, prior art on record does not disclose the features of adjusting an array response associated with the channel response matrix based on a frequency difference between an uplink frequency and a downlink frequency.
Claims 1, 10, 17 and their dependent thereof are allowable because closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of adjusting, by the network device, an array response associated with the channel response matrix based on the difference between the uplink frequency and the downlink frequency; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414